Citation Nr: 0401953	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a right shoulder disability 
has been received.

2.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a left ankle disability has 
been received.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for right ankle arthritis, left ankle 
arthritis, and for a right shoulder disability.  The Board 
notes that several other issues were addressed in the 
September 2002 rating decision.  The veteran, however, did 
not initiate and/or perfect appeals with respect to those 
matters, and they are not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in March 2003.  See 38 C.F.R. § 
20.704(e) (2003).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

As set forth below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

A right ankle disability is not shown to be related to the 
veteran's active duty service.





CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing VCAA have been enacted.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue of service connection for a right ankle disability.  
Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought by May 2002 
letter, September 2002 rating decision, and January 2003 
statement of the case, and he has been advised via those 
documents regarding his and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

Service medical records reflect a right ankle scar.  However, 
there is no in-service documentation of a right ankle injury 
or of right ankle arthritis.  

On November 1982 VA medical examination, the veteran 
complained of painful joints.  No right ankle disability to 
include arthritis was diagnosed.

On January 1991 VA medical examination, the veteran 
complained of painful joints but did not mention the right 
ankle specifically.  On objective examination, the examiner 
noted no limitation of motion or tenderness of the right 
ankle.  The examiner listed several diagnoses pursuant to the 
examination but none pertained to the veteran's right ankle.  

A January 1998 VA progress note indicated a history of 
arthritis and degenerative joint disease.  However the 
effected joints were not specified.  

A January 2000 VA progress note reflected "ankle pain 
arthritis."  The examiner did not specify the ankle to which 
he was referring nor was a basis for the diagnosis provided.

In April 2001, the veteran voiced complaints of ankle pain 
bilaterally.  He was advised to lose weight.  

A September 2001 VA medical notation reflected an observation 
regarding painful ankle motion.  The examiner did not specify 
the ankle to which he was referring.  

A March 2002 VA progress note indicated complaints of 
arthritis in the ankle joints.  On objective examination, the 
examiner noted "legs, both knees, arthritic changes."  No 
impression specific to the right ankle was provided.  

On August 2002 VA medical examination, the examiner noted 
that the veteran was ambulating with a slight limp toward the 
right.  The veteran complained of left ankle pain, left wrist 
pain, and right knee pain.  He did not mention the right 
ankle.  On objective examination, the examiner indicated that 
there was no ankylosis present.  The examiner found no left 
ankle arthritic changes.  There was no diagnosis with respect 
to the right ankle.

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the claimant prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is inapplicable.  Id. at 1365.

Analysis

In the present case, there is no absolutely no evidence of 
record that would justify the granting of service connection 
for right ankle arthritis.  The service medical records are 
silent with respect to an injury to or arthritis of the right 
ankle.  It was only decades after service that the veteran 
began to complain of joint pain.  However, a reasoned 
diagnosis regarding the right ankle is not present in the 
record, and on his most recent VA orthopedic examination, the 
veteran complained of pain in various joints but neglected to 
mention his right ankle.  Moreover, the Board observes that 
on objective examination, the examiner noted that the veteran 
favored his right foot on ambulation.  As apparent from the 
foregoing discussion, the veteran does not suffer from right 
ankle arthritis.  Right ankle arthritis was not specifically 
diagnosed, and the Board's conclusion that the veteran does 
not suffer from right ankle arthritis is bolstered by the 
fact that he favors that ankle on ambulation.

In the absence of a present disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  
Because right ankle arthritis has not been shown, service 
connection for that disability is denied.  Id.  

The Board recognizes that a VA examination specific to the 
right ankle has not been provided.  In this instance, 
however, VA is under no obligation to arrange for another 
orthopedic examination.  Under 38 U.S.C.A. § 5103A(a)(2), VA 
is not required to provide assistance to claimants if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Furthermore, VA is required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for a decision to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Here, because of the 
lack of evidence of a present right ankle disability and lack 
of evidence of an association between a right ankle 
disability and service, a medical examination and opinion 
need not be provided.  Id.  The Board emphasizes that because 
of the dearth of evidence of a right ankle injury in service 
or current right knee disability, any further assistance to 
the veteran with regard to his claim of service connection 
for right ankle arthritis would only serve to burden VA's 
resources without providing any benefit to the veteran.  
Further assistance is, therefore, not required.  Sabonis, 
supra; Soyini, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is no credible medical 
evidence of present right ankle arthritis that might be 
related to service.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for a right ankle disability is denied.


REMAND

The veteran was previously denied service connection for 
right shoulder and left ankle disabilities by March and 
December 1991 rating decisions, respectively; he was notified 
of these decisions by letters sent to his last known address 
in March 1991 and February 1992.  No appeal was initiated 
with respect to either within one year of these decisions, 
and they became final.  38 C.F.R. § 2.200, 20.201, 20.202, 
20.302, 20.1103 (2003); 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 1103 (2003).  In its present adjudication, the RO 
decided these claims on the merits and failed to apply the 
new and material evidence standard.  Previously decided 
claims may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  A review of the record reveals 
that the veteran was not notified of the regulations 
pertinent to the reopening of previously decided claims.  The 
Board notes that with respect to finally decided claims, VA's 
duty to assist appears to be circumscribed.  However, the 
notice provisions of VCAA are nonetheless applicable.  Thus, 
the veteran must be notified of the regulations applicable to 
the reopening of finally decided claims as well as of which 
evidence he must submit, which VA will obtain, and which 
evidence VA will assist him in securing.  See Quartuccio, 
supra.  

In addition to the foregoing, a VA orthopedic examination to 
determine the origin of the veteran's left ankle and right 
shoulder disabilities must be scheduled.  The Board notes 
that the veteran was previously examined.  It appears, 
however, that the examiner did not have access to the 
veteran's claims folder.  When undertaking this new 
examination, the examiner must be asked to review the claims 
file in conjunction with the examination.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include the regulations 
pertinent to the reopening of finally 
decided claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003); see also Veterans 
Benefits Act of 2003, P.L. 108-__, (H.R. 
2297, December 16, 2003).  In addition to 
the foregoing, the RO must inform the 
veteran of the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.

2.  The RO must schedule a VA orthopedic 
examination to determine whether the 
veteran suffers from a left ankle 
disability and/or a right shoulder 
disability.  If so, the examiner is asked 
to provide an opinion regarding the 
etiology of each disability diagnosed.  
The examiner must review the claims file 
in conjunction with the examination, and 
a rationale for all conclusions should be 
provided.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



